FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-53727 United Mines, Inc. (Exact name of registrant as specified in its charter) 7301 East 22nd Street, Suite 6W, Tucson, AZ85710 (520) 777-7130 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Shares (Title of each class of securities covered by this Form) NONE. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) þ Rule 12h-3(b)(1)(i) þ Rule 12g-4(a)(l)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: July 1, 2012, (223) Pursuant to the requirements of the Securities Exchange Act of 1934 United Mines, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Registrant Date: September 24, 2012 United Mines, Inc. By: /s/ Lawrence G. Dykers Lawrence G. Dykers Chief Executive Officer
